Title: To George Washington from William Heath, 7 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point November 7 1780
                        
                        Mr Reynolds of Murderers Creek, now here left albany on saturday last about 4 oClock PM. He says the Enemy
                            crossed Lake George last thursday, supposed to be about 800. upon which the detachment stationed at Fort Edward abandoned
                            that place and retreated to Saratoga, where Colonel Gansevoort’s regiment was.
                        The militia of Albany marched up on Saturday. they turned out with great spirit. General Schuyler had written
                            to General Tenbroek on friday Evening, that Colonel Allen was ready at the Grants with 800 men, and it was supposed the
                            Enemy would meet with a warm reception; but, that the prospect of provisions in that part of the Country, are distressing.
                            that it was with great difficulty Mr Lush, one of the States Agents assistants, could procure two days provisions for the
                            Troops that were at Saratoga.
                        This shews my dear General, pretty plainly, that nothing is to be expected for this post from that quarter.
                            Mr Reynolds further informs me that there is not a barrell of salted meat putting up at Albany, or any other place in the
                            State that he knows of. These reports encrease my concern and every hour convinces me that uncommon and the most vigorous
                            exertions are immediately necessary to prevent that which, as matters are now dragging on, may be easily, and pretty
                            certainly conjectured. The Country is every where full of provisions. I have the honor to be With every sentiment of
                            respect & esteem Your Excellencys Most obedient Servt

                        
                            W.Heath 
                        
                        
                            P.S. Yours of the 6th this moment came to hand. If I could fully rely on the intelligence brought by Mr
                                Reynolds I should hope that Gansevoorts Regiment and the Militia would be sufficient to check and defeat the Enemy,
                                but lest they should not I have ordered the 1st & 5th New York Regiments to embark with all possible
                                expedition & proceed to Albany. The 2d Regiment I have detained here at present they are hutted near the
                                Redoubts, and their number is inconsiderable, and our duty so great that it will be difficult to spare them. The
                                Garrison here will be weak after the york troops are gone, and are much scattered on cutting wood and other duties,
                                & by the absence of the light Infantry.
                        
                        
                            W.H.
                        
                    